            Case 2:18-cv-02176-JCM-NJK Document 33 Filed 06/04/19 Page 1 of 3



 1   Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
 2
     Miles N. Clark, Esq.
 3   Nevada Bar No. 13848
     Shaina R. Plaksin, Esq.
 4   Nevada Bar No. 13935
     KNEPPER & CLARK LLC
 5
     5510 So. Fort Apache Rd, Suite 30
 6   Las Vegas, NV 89148
     Phone: (702) 856-7430
 7   Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
 8
     Email: miles.clark@knepperclark.com
 9   Email: shaina.plaksin@knepperclark.com

10   David H. Krieger, Esq.
     Nevada Bar No. 9086
11
     HAINES & KRIEGER, LLC
12   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
13   Phone: (702) 880-5554
     Fax: (702) 385-5518
14
     Email: dkrieger@hainesandkrieger.com
15   Attorneys for Plaintiff

16                     UNITED STATES DISTRICT COURT
                            DISTRICT OF NEVADA
17   ROBERT BLACKMAN, JR.,            Case No.: 2:18-cv-02176-JCM-NJK
18
                    Plaintiff,
19                                     STIPULATION AND ORDER
     vs.
20                                     DISMISSING EXPERIAN
     OCWEN LOAN SERVICING LLC; EQUIFAX INFORMATION SOLUTIONS, INC.,
21
     INFORMATION SERVICES, LLC; and WITH PREJUDICE
22   EXPERIAN INFORMATION SOLUTIONS,
     INC.,
23
                 Defendants.
24          PLEASE TAKE NOTICE that Plaintiff Robert Blackman, Jr. (“Plaintiff”) and Defendant
25
     Experian Information Solutions, Inc. (“Experian”) hereby stipulate and agree that the above-
26
     entitled action shall be dismissed with prejudice in accordance with Fed. R. Civ. P. 41 (a)(2).
27

28   STIPULATION AND ORDER DISMISSING EXPERIAN INFORMATION SOLUTIONS, INC., WITH
     PREJUDICE - 1
              Case 2:18-cv-02176-JCM-NJK Document 33 Filed 06/04/19 Page 2 of 3



 1            There are no longer any issues in this matter between Plaintiff and Experian to be
 2
     determined by the Court, and Experian is the only remaining defendant. Plaintiff hereby stipulates
 3
     that all of his claims and causes of action against Experian, which were or could have been the
 4
     subject matter of this lawsuit, are hereby dismissed with prejudice, without costs or fees to any
 5

 6   party.

 7            IT IS SO STIPULATED.
              Dated June 4, 2019.
 8
      KNEPPER & CLARK LLC                              NAYLOR & BRASTER
 9

10    /s/ Shaina R. Plaksin                            /s/ Andrew J. Sharples
      Matthew I. Knepper, Esq.                         Jennifer L. Braster, Esq.
11    Nevada Bar No. 12796                             Nevada Bar No. 9982
12    Miles N. Clark, Esq.                             Andrew J. Sharples, Esq.
      Nevada Bar No. 13848                             Nevada Bar No. 12866
13    Shaina R. Plaksin, Esq.                          1050 Indigo Drive, Suite 200
      Nevada Bar No. 13935                             Las Vegas, NV 89145
14    Email: matthew.knepper@knepperclark.com          Email: jbraster@nblawnv.com
15    Email: miles.clark@knepperclark.com              Email: asharples@nblawnv.com
      Email: shaina.plaksin@knepperclark.com
16                                                     Counsel for Defendant
      HAINES & KRIEGER LLC                             Experian Information Solutions, Inc.
17    David H. Krieger, Esq.
18    Nevada Bar No. 9086
      8985 S. Eastern Avenue, Suite 350
19    Las Vegas, NV 89123
      Email: dkrieger@hainesandkrieger.com
20    Counsel for Plaintiff
21
                                        ORDER GRANTING
      STIPULATION OF DISMISSAL OF EXPERIAN INFORMATION SOLUTIONS, INC.,
22                                      WITH PREJUDICE

23

24            IT IS SO ORDERED.

25            _________________________________________
              UNITED STATES DISTRICT COURT JUDGE
26

27            DATED this
                    June ____  day of _________ 2019.
                           6, 2019.
28   STIPULATION AND ORDER DISMISSING EXPERIAN INFORMATION SOLUTIONS, INC., WITH
     PREJUDICE - 2
          Case 2:18-cv-02176-JCM-NJK Document 33 Filed 06/04/19 Page 3 of 3



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   STIPULATION AND ORDER DISMISSING EXPERIAN INFORMATION SOLUTIONS, INC., WITH
     PREJUDICE - 3
